DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Office Action Status
Applicant’s amendment filed on August 23, 2022 has been fully considered. The amendment necessitated the new ground of rejection set forth below; therefore, the following action is made FINAL.
Withdrawn Rejections
The rejections of record in the previous Office action (Non-Final Office action mailed February 23, 2022) not repeated herein have been withdrawn in view of applicant’s amendments to the present claims.
Claim Objections
Claims 1 and 3 are objected to because of the following informalities: 
Claim 1 fails to correctly identify the present amendments by underlining the newly added limitations.
Claim 3 currently depends from canceled claim 2.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 4, 6, 7, 9, 10, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazakevitch et al. US 2016/0113865 in view of Tanaka JP 2004243151.
Regarding claims 1, 6, 7, Kazakevitch teaches a method of producing a canned hydrogen infused beverage comprising the steps of providing a bottle (presently filed specification [0019] defines “can” to includes a bottle); introducing magnesium metal particles into the can; filling the can with water; mixing the particles and allowing the magnesium metal particles to travel unbound throughout the liquid; generating molecular hydrogen from the reaction; sealing the can, wherein the step of generating continues after sealing the can, and the step of generating molecular hydrogen continues until all the magnesium introduced into the can is in the solution [0004-0006, 0009-0011, 0013, 0020]. 
Kazakevitch discloses the water as “potable water” [0020] but does not expressly disclose the water as a carbonated liquid.
Tanaka also teaches a method of manufacturing a hydrogen rich beverage and teaches the use of magnesium and a carbonated beverage in drinking containers, such as PET bottles (page 1 and 4). 
Since Kazakevitch only limits the water to “potable”, one of ordinary skill in the art would have been motivated to modify the invention by using various potable beverages to form a variety of different hydrogen rich beverages, to include carbonated beverages, given that Tanaka teaches carbonated beverages are also known to provide hydrogen rich drinks.
Regarding claim 3, claim 1 is applied as stated above. Kazakevitch teaches wherein the magnesium metal particles comprise granular magnesium metal [0004, 0009].
Regarding claim 4, claim 3 is applied as stated above. Kazakevitch teaches wherein the magnesium particles comprise a dissolvable lubricant coating [0016-0017].
Regarding claim 9, claim 1 is applied as stated above. Kazakevitch teaches introducing a catalyst into the can [0012].
Regarding claim 10, claim 1 is applied as stated above. Kazakevitch teaches introducing the magnesium particles into “any volume of water” [0020].
Regarding claim 13, claim 1 is applied as stated above. As the step of generating molecular hydrogen occurs as a natural reaction between magnesium and water, the step would naturally occur once the two are in contact and continue as long as there are a sufficient amount of reactive components present. 
Regarding claim 14, claim 1 is applied as stated above. Modified Kazakevitch does not expressly disclose wherein the step of introducing occurs prior to the step of filling. However, since modified Kazakevitch teaches of substantially the same product produced by substantially the same method as instantly claimed by applicant; where the claimed and prior art products are produced by substantially identical processes, a prima facie case of obviousness has been established. To switch the order of performing process steps, i.e. the order of the addition of the ingredients into the final mixture, would be obvious absent any clear and convincing evidence and/or arguments to the contrary (MPEP 2144.04 [R-1]). “Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results”.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazakevitch et al. US 2016/0113865 in view of Tanaka JP 2004243151 and in further view of Design Crowd.
Regarding claim 8, claim 7 is applied as stated above. Modified Kazakevitch does not expressly disclose wherein the can comprises a metal container. 
As shown by Design Crowd, canning hydrogen water in standard aluminum beverage cans is known in the art (see Packaging design brief). Thus, it would have been prima facie obvious to substitute the bottle of modified Kazakevitch with a can capable of containing hydrogen rich water.
Response to Arguments
Applicant's arguments filed August 23, 2022 have been fully considered but they are not persuasive. 
The claims are currently rejected over Kazakevitch et al. US 2016/0113865, thus applicant’s arguments to Hayashi and Nanabu are moot. 
With respect to Tanaka, the reference is applied for its teaching of the use of carbonated liquid. The magnesium particle size of Tanaka has no bearing on the present rejection. Thus, Applicant’s arguments pertaining to Tanaka are not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Uda et al., Hydrogen generation from water using Mg nanopowder produced by arc plasma method, teaches that hydrogen gas can be easily produced from water using magnesium nanopowder.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lela S. Williams/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792